Citation Nr: 1733157	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May to August 1987 and on active duty from February 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a psychiatric disorder.

While the Veteran requested a Board video-conference hearing before a Veterans Law Judge in his January 2011 substantive appeal (VA Form 9), he subsequently withdrew such request in June 2012.  38 C.F.R. §§ 20.702(e), 20.704(e) (2016).

In July 2014, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for a psychiatric disorder and remanded the reopened claim for additional development.

In September 2016, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2017, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand (JMR).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional development.

The Veteran contends that his bipolar disorder was aggravated by active duty service from February 1990 to March 1991.

Pursuant to the April 2017 JMR, an addendum medical opinion must be obtained to determine whether the Veteran's acquired psychiatric disorder, to include bipolar disorder clearly and unmistakably existed prior to service, and whether the Veteran's psychiatric disorder clearly and unmistakably was aggravated by service.

Private mental health records show that the Veteran's psychiatric difficulties began in January 1989, when he was a junior in college.  See, e.g., Eagan Counseling Clinic (July 24, 1989).  

In a March 2010 private medical opinion, the physician concluded that in his professional opinion, the Veteran's bipolar symptoms were more likely than not present during his military service and in fact were most likely exacerbate by his military training and fear of being deployed overseas.  However, this statement does not address whether any increase in the bipolar disorder was due to the natural progression of the disability.  

In July 2014, the Board found that the March 2010 opinion did not address whether any increase in the bipolar disorder was due to the natural progression of the disorder.  Moreover the Board found that the opinion suggested that any in-service increase was a temporary or intermittent flare-up of symptoms.  The notion that the Veteran's symptoms underwent a temporary flare-up during service is consistent with evidence of severe bipolar symptoms before service and more controlled symptoms after service.  

In September 2014, a VA examiner opined that the Veteran bipolar disorder clearly existed prior to his entry into active duty in February 1990.  The examiner explained that treatment records show that the Veteran reported that his psychiatric difficulties began in early 1989 and that he has a strong family history of psychiatric problems.  The VA examiner also opined that the Veteran's bipolar disorder did not undergo an increase in severity beyond its natural progression in service.  On the contrary, the examiner detailed the Veteran's mental health history and explained that, while he underwent a severe level of symptoms in the summer of 1989 (prior to service), his bipolar disorder has been well-managed at present with psychotropic medications and psychotherapy.  

In its December 2016 decision, the Board found that the September 2014 VA examiner's report was the most probative evidence that the Veteran's bipolar disorder did not undergo an increase in severity beyond the natural progression in service.  The Board placed probative weight on the September 2014 VA examiner's opinion that the Veteran's symptomatology was severe prior to service, but subsequently lessened with medication and therapy, and was consistent with pre- and post-service medical records, including the March 2010 private opinion.  

In the JMR, the parties found that the September 2014 opinion did not by itself rise to the required level of clear and unmistakable evidence without further rationale.  As such, the Board has no discretion and must remand this matter for compliance with the Court's April 2017 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson,
 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Consequently, a VA addendum medical opinion is necessary to determine whether the Veteran's acquired psychiatric disorder clearly and unmistakably was not aggravated by service beyond its natural progression

Accordingly, the case is REMANDED for the following actions:

1.  If the Veteran identifies other evidence, updated copies of the Veteran's VA treatment records and any new private medical records, and associate them with the Veteran's claims folder.  

2.  Return the Veteran's case to the VA examiner who wrote the September 2014 VA examination report (or to a suitable substitute) for review and elaboration of the report addressing the Veteran's psychiatric disorder.  The examiner should review the claims folder, and then respond to the following questions to determine whether the Veteran's acquired psychiatric disorder, to include bipolar disorder, clearly and unmistakably preexisted and was clearly and unmistakably not aggravated beyond the normal progression of the disorder by active service.  Thereafter, the examiner should provide an opinion:

(a)  Whether the Veteran's psychiatric disorder clearly and 
unmistakably existed prior to the Veteran's entry on active service; and if so,

(b)  Whether the Veteran's psychiatric disorder clearly and
unmistakably was not aggravated by service beyond its natural progression.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the matters on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a new supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



 

